Title: John Adams to Thomas Barclay, 24 May 1784
From: Adams, John
To: Barclay, Thomas


        
          Dear Sir
          Amsterdam May 24. 1784
        
        I am here to collect together the Bills and Send them to you by Express.
        When this Express returns, I pray you to Send by him, my Trunk and all my Cloaths. The Books you will deliver also to him or his order to be Sent to me. Will you be so good as to pack the Trunk yourself, and see that the Books, Papers, and Plate are well placed and fixed So that they may not shake too much. You will Send the Key, by him too. if the Trunk is not Sufficient he must purchase another. if Mr Ridley has the Trunk, he will consider this Letter as to him.— Upon a Second Thought, perhaps it would be better to take out the Plate and bring it in a small Box in the Carriage with the Express. There are 96 Pieces of it.
        There are of the Bills 169 which I received of Messrs Fizeaux &c formerly and 375 which I received Yesterday. As I have given them a Receipt for these Bills it will be necessary for you to give me one. You have only to sign a Receipt at the Foot of the Lists inclosed, which is a Copy of the one, I gave them.—
        
          
            The
            169
            amount to
            186472 florins
          
          
            The
            375
            amount to
            290780:13
          
          
            total
            546
            total
            477252:13.
          
        
        I am with great Respect, sir your / Frind & servant
        
          John Adams.
        
        
          P.S. our worthy Friend Mr Jay, returns to his Country like a Bee to his Hive, with both Legs richly loaded with Merit and Honour. He has no doubt announced to Congress his Intention of returning, and this I presume will occasion some Changes in their

Arrangements, so that I dont think it probable I shall have Occasion to go to Paris at all. at least I shall wait at the Hague their Ultimate Directions. It is necessary for Some one to be here, or our Credit will be in danger of running down So low, that We shall not obtain Money enough to pay the Interest of what We have had.
          
            J. A.
          
        
      